[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                         -------------------------------------------U.S. COURT OF APPEALS
                                      No. 07-10811                    ELEVENTH CIRCUIT
                                                                         MARCH 11, 2008
                                Non-Argument Calendar
                        -------------------------------------------- THOMAS K. KAHN
                                                                            CLERK

                    D.C. Docket No. 06-00024-CR-1-MP-AK

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                          versus

EDDIE LEE ANDERSON,

                                                         Defendant-Appellant.

              ----------------------------------------------------------------
                   Appeal from the United States District Court
                         for the Northern District of Florida
              ----------------------------------------------------------------

                                   (March 11, 2008)

Before EDMONDSON, Chief Judge, ANDERSON and PRYOR, Circuit Judges.

PER CURIAM:

      Defendant-Appellant Eddie Lee Anderson appeals his conviction for

possession of ammunition by a convicted felon, in violation of 18 U.S.C. §§
922(g), 924(e), and his 294-month sentence. No reversible error has been shown;

we affirm.

         Anderson argues that the district court erred, under Fed.R.Evid. 403, in

admitting evidence of an uncharged firearm that was discovered next to the

ammunition because the probative value of the firearm was outweighed by its

unduly prejudicial effect. He argues that the firearm was likely to inflame the

jury.1

         After receiving an anonymous tip about Anderson and drug activity at a

hotel, law enforcement officers searched his hotel room. The search revealed,

among other things, a handgun next to a magazine loaded with several rounds of

ammunition in the drawer of a night stand.2 Anderson filed a motion in limine to

exclude evidence of the firearm at trial; but the district court denied the motion,

concluding that the firearm’s admission would not violate Rule 403.

         We review a district court’s evidentiary rulings for an abuse of discretion.

United States v. Eckhardt, 466 F.3d 938, 946 (11th Cir. 2006), cert. denied, 127


  1
     Anderson also states that admission of the firearm violated his right to a fair trial under the Due
Process Clause. But he fails to elaborate on this claim or provide legal support for it; so, he has
waived appellate review of it. See United States v. Gupta, 463 F.3d 1182, 1195 (11th Cir. 2006),
cert. denied, 127 S.Ct. 2446 (2007) (where a party fails to provide arguments on the merits of an
issue and makes only passing reference to it in the initial brief, the argument is deemed waived).
   2
    The government did not charge the firearm offense because the firearm was manufactured in
Florida -- the state where the arrest occurred -- and had not traveled in interstate commerce.

                                                   2
S.Ct. 1305 (2007). We will reverse an evidentiary ruling only when it has affected

a defendant’s substantial rights. United States v. Wright, 392 F.3d 1269, 1276

(11th Cir. 2004).

      Under Fed.R.Evid. 404(b), evidence of uncharged crimes “is not admissible

to prove the character of a person in order to show action in conformity

therewith,” but it is admissible to show, among other things, proof of motive and

knowledge. Fed.R.Evid. 404(b). Evidence of uncharged crimes is not extrinsic

under Rule 404(b) in three situations: (1) the uncharged offense arose out of the

same transaction as the charged offense, (2) it is necessary to complete the story of

the crime, or (3) it inextricably is intertwined with the evidence about the charged

offense. Wright, 392 F.3d at 1276 (citation omitted). And an uncharged crime

about the chain of events explaining the context properly is admitted if linked in

time and circumstances with the charged crime, or if it forms an integral and

natural part of an account of the crime to complete the story of the crime for the

jury. Id. (citation omitted).

      Here, evidence of the firearm inextricably was intertwined with evidence of

the ammunition because the two were found together in the same place. Id. The

presence of the firearm also tends to show Anderson’s knowledge of and motive

for possessing the ammunition and aids in explaining the context of the crime to

                                          3
the jury. Even though evidence of the uncharged firearm was otherwise

admissible, it should be excluded “if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury.” Fed.R.Evid. 403. But Rule 403 is an extraordinary remedy

that should be used sparingly. Wright, 392 F.3d at 1276 (citation omitted). Here,

the firearm did not create a danger of unfair prejudice because it was not likely to

inflame--for example, highly excite anger in--the jury. And no issue of misleading

the jury existed because the district court cautioned the jury that Anderson was on

trial only for the specific crime charged in the indictment.3 Accordingly, we

conclude that evidence of the uncharged firearm was admissible under Rules 403

and 404(b).

       Anderson also argues that his 294-month sentence was unreasonable

because it was greater than necessary to accomplish the goals of sentencing, and

he submits that the 15-year mandatory minimum sentence would have sufficiently

addressed the sentencing factors of 18 U.S.C. § 3553(a). In addition, he argues



  3
    Anderson argues that his situation is similar to the one in United States v. Hands, 184 F.3d 1322,
1327-28 (11th Cir. 1999), where we concluded that spousal abuse evidence was irrelevant in a drug
trafficking case, and even if it was relevant, its minimal probative value was outweighed by its
prejudicial nature. But Hands is inapposite here because evidence of the firearm was relevant to
show motive to possess the ammunition. And graphic spousal abuse evidence is more likely to
inflame a jury than a firearm.

                                                  4
that the district court did not adequately consider all the section 3553(a) factors

and, instead, unjustifiably relied on only the punishment factor.

      Because Anderson was sentenced after the Supreme Court’s decision in

United States v. Booker, 125 S.Ct. 738 (2005), we review his sentence for

reasonableness in the light of the section 3553(a) factors. United States

v. Winingear, 422 F.3d 1241, 1244-46 (11th Cir. 2005). Briefly stated, under

section 3553(a), a district court should consider, among other things, the nature

and circumstances of the offense, the history and characteristics of the defendant,

the need for adequate deterrence and protection of the public, policy statements of

the Sentencing Commission, provision for the medical and educational needs of

the defendant, and the need to avoid unwarranted sentencing disparities. See 18

U.S.C. § 3553(a)(1)-(7). “Review for reasonableness is deferential”; and “the

party who challenges the sentence bears the burden of establishing that the

sentence is unreasonable in the light of [the] record and the factors in section

3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      We conclude that Anderson’s sentence was reasonable. The district court

correctly calculated his Guidelines imprisonment range as 262 to 327 months

based on his classification as an armed career criminal under U.S.S.G. §

4B1.4(b)(3)(A); and the district court sentenced Anderson to the middle point of

                                          5
that range. Id. (noting that “ordinarily we would expect a sentence within the

Guidelines range to be reasonable”). The Supreme Court recently has explained

that “a court of appeals may apply a presumption of reasonableness to a district

court sentence that reflects a proper application of the Sentencing Guidelines.”

See Rita v. United States, 127 S.Ct. 2456, 2462 (2007). In addition, Anderson’s

sentence was far less than the statutory maximum sentence of life imprisonment

under 18 U.S.C. § 924(e). See United States v. Brame, 997 F.2d 1426, 1428 (11th

Cir. 1993).

      The district court explained that it had considered the section 3553(a)

factors and all applicable guidelines, statements and policies. In concluding that

the sentence was appropriate, the court noted the violent nature of Anderson’s

several previous offenses, which included a domestic violence charge and other

offenses involving weapons. The district court’s statement of reasons was

sufficient. See Rita, 127 S.Ct. at 2468-69 (a lengthy explanation is not necessarily

required when a judge decides to follow the Guidelines in a particular case,

especially where a sentencing judge has listened to the arguments of the parties,

considered the supporting evidence, and was aware of the special conditions of the

defendant); United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005)

(explaining that Booker does not require the district court to state on the record

                                          6
that it has explicitly considered each section 3553(a) factor). Based on the factors

outlined in section 3553(a) and our review of the record, we conclude that

Anderson has not carried his burden of showing that his sentence was

unreasonable.4

         AFFIRMED.




     4
      In considering Anderson’s violent criminal history, the district court did not rely on an
impermissible sentencing factor. See § 3553(a)(1) (court can consider the history and characteristics
of the defendant when imposing sentence) Thus, his reliance on United States v. Aaron Williams,
456 F.3d 1353, 1366 (11th Cir. 2006), where a district court impermissibly considered its personal
disagreement with Congress’s judgment about how much harsher the penalties for crack offenders
should be, is misplaced. Anderson also cites United States v. Marcus Williams, 435 F.3d 1350 (11th
Cir. 2006) where we affirmed a sentence less than half of the lowest sentence within the advisory
Guideline range; but this does not suggest that the sentence in Anderson’s particular case was
unreasonable.

                                                 7